Mr. Justice Waterman delivered the opinion of the Court. The agreement between appellant and appellee for the doing of the work out of which this controversy arose, is substantially shown by the following letters: “ Chicago, Feb’y 5, 1894. A. U. Marquis & Co., Security Building, Fifth Ave. & Madison St., City. Gentlemen : We will do the presswork on the cut forms for your Art Portfolio at rate of $2.00 per 1,000 impressions. Will do the binding, 24 pages and cover, at $2.50 per 1,000 books; 20 pages and cover, $2.35 • per 1,000 books; the covers to be wire-stitched on; you to furnish paper and all plates. Yours, very truly, Poole Bros.” “ February 6, 1894. Messrs. Poole Brothers, 316 Dearborn street, Chicago. Gentlemen: We accept your bids for presswork and binding on our Marie Burroughs Art Portfolio of Celebrities, as contained in your favor of the 5th inst. This acceptance is based on the understanding that you are to furnish us with your best quality of work on this job. Tours truly, A. if. Marquis & Compart.” It is insisted that appellee did not furnish the best quality of paper or supply the same in proper time. The contract was not that appellee would furnish the best paper. There is evidence that the paper supplied was good paper, and such as appellant, after seeing twenty-seven reams thereof, pronounced perfectly satisfactory. Appellant insists that the paper when delivered to them was unseasoned and charged with electricity, and because of these things the work done thereon was poor. If the paper was unseasoned and so electrified as to be in an unsuitable condition, appellant should not have used the same; these things were known to appellant, and it should not have gone on to do poor work and spoil the paper which time and exposure would have put in a condition for good work. . Appellant might, if improperly delayed by appellee, have been entitled to compensation for the delay, but can not urge as an excuse for poor work the use by it, with full knowledge, of unseasoned paper. It is hardly necessary to discuss these matters, as the finding upon conflicting evidence was against appellant. Only questions of fact are involved in this appeal. The judgment of the Circuit Court is affirmed.